UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7723



LARRY D. HALL, II,

                Petitioner - Appellant,

          v.


THOMAS MCBRIDE, Warden,

                Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
Senior District Judge. (1:04-cv-00256-FPS)


Submitted:   May 29, 2008                  Decided:   June 3, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry D. Hall, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry D. Hall, II, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner    satisfies      this   standard    by

demonstrating      that   reasonable     jurists    would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir. 2001).      In his informal brief, Hall has failed to address the

district court’s finding that his § 2254 petition was untimely

filed. Therefore, Hall has waived appellate review of the district

court’s ruling.        See 4th Cir. R. 34(b); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral        argument     because     the   facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED


                                     - 2 -